COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Nancy Carmen Curnel and Ronald Curnel v. Houston Methodist
                          Hospital-Willowbrook

Appellate case number:    01-17-00088-CV

Trial court case number: 2016-36453

Trial court:              55th District Court of Harris County

       This is an accelerated appeal from an interlocutory order signed January 24, 2017,
granting the motion to dismiss filed by appellees, Houston Methodist Hospital Willowbrook and
Dr. Michael Esantsi, M.D. Appellants, Nancy and Ronald Curnel, filed their brief on March 6,
2017. Appellees’ brief is due on April 24, 2017.
        The trial court signed an order on March 20, 2017, denying the Curnel’s motion for new
trial and rehearing. The Curnels filed a notice of appeal of this order on April 6, 2017. On April
13, 2017, the parties filed a joint motion to review the trial court and to consolidate the appeals
for briefing. We grant the motion.
       We order the Curnels to file an amended brief no later than Friday, April 21, 2017. Dr.
Esantsi and the Hospital’s brief will be due no later than 20 days after the Curnels file their
amended brief. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: April 13, 2017